Exhibit 10.1

 

ArTara Therapeutics, Inc.

 

Inducement Plan

 

Adopted by the Compensation Committee of the

Board of Directors: March 26, 2020

 

1. General.

 

(a) Eligible Award Recipients. The only persons eligible to receive grants of
Awards under this Plan are individuals who satisfy the standards for inducement
grants under Nasdaq Marketplace Rule 5635(c)(4) and the related guidance under
Nasdaq IM 5635-1. A person who previously served as an Employee or Director will
not be eligible to receive Awards under the Plan, other than following a bona
fide period of non-employment. Persons eligible to receive grants of Awards
under this Plan are referred to in this Plan as “Eligible Employees.” These
Awards must be approved by either a majority of the Company’s “Independent
Directors” (as such term is defined in Nasdaq Marketplace Rule 5605(a)(2)) or
the Company’s compensation committee, provided such committee comprises solely
Independent Directors (the “Independent Compensation Committee”), in order to
comply with the exemption from the stockholder approval requirement for
“inducement grants” provided under Rule 5635(c)(4) of the Nasdaq Marketplace
Rules. Nasdaq Marketplace Rule 5635(c)(4), the related guidance under Nasdaq IM
5635-1 and any analogous rules or guidance effective after the date hereof are
collectively referred to in this Plan as the “Inducement Award Rules.”

 

(b) Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock
Awards and (iv) Restricted Stock Unit Awards. All Options shall be Nonstatutory
Stock Options.

 

(c) Purpose. The Plan, through the grant of Awards, is intended to provide (i)
an inducement material for certain individuals to enter into employment with the
Company within the meaning of Rule 5635(c)(4) of the Nasdaq Marketplace Rules,
(ii) incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and (iii) a means by which Eligible Employees may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of Awards.

 

2. Administration.

 

(a) Administration by Board. The Board will administer the Plan; provided,
however, that Awards may only be granted by either (i) a majority of the
Company’s Independent Directors or (ii) the Independent Compensation Committee.
Subject to those constraints and the other constraints of the Inducement Award
Rules, the Board may delegate some of its powers of administration of the Plan
to a Committee or Committees, as provided in Section 2(c).

 



1

 

 

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan and the Inducement Award
Rules:

 

(i) To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to an Award; provided, however,
that Awards may only be granted by either (i) a majority of the Company’s
Independent Directors or (ii) the Independent Compensation Committee.

 

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.

 

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

 

(iv) To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

 

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or an Award Agreement, suspension or termination of the Plan will
not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.

 

(vi) To amend the Plan in any respect the Board deems necessary or advisable
consistent with the Inducement Award Rules, including, without limitation, by
adopting amendments relating to nonqualified deferred compensation under Section
409A of the Code and/or ensuring that the Plan or Awards granted under the Plan
are exempt from, or compliant with, the requirements for nonqualified deferred
compensation under Section 409A of the Code, subject to the limitations, if any,
of applicable law. If required by applicable law, listing requirements or the
Inducement Award Rules, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan. Except as provided above, rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (1) the Company requests the consent of the affected Participant, and (2)
such Participant consents in writing.

 

(vii) To submit any amendment to the Plan for stockholder approval if required
by clause (vi) above, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Rule 16b-3.

 



2

 

 

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion, and subject to any stockholder approval required
under the Inducement Award Rules in connection with such amendment of an Award;
provided, however, that a Participant’s rights under any Award will not be
impaired by any such amendment unless (A) the Company requests the consent of
the affected Participant, and (B) such Participant consents in writing.
Notwithstanding the foregoing, (1) a Participant’s rights will not be deemed to
have been impaired by any such amendment if the Board, in its sole discretion,
determines that the amendment, taken as a whole, does not materially impair the
Participant’s rights, and (2) subject to the limitations of applicable law, if
any, the Board may amend the terms of any one or more Awards without the
affected Participant’s consent (A) to clarify the manner of exemption from, or
to bring the Award into compliance with, Section 409A of the Code; or (B) to
comply with other applicable laws, listing requirements or the Inducement Award
Rules.

 

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

 

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Eligible Employees who are foreign nationals
or employed outside the United States (provided that Board approval will not be
necessary for immaterial modifications to the Plan or any Award Agreement that
are required for compliance with the laws of the relevant foreign jurisdiction).

 

(c) Delegation to Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees provided that such
delegation is in compliance with the Inducement Award Rules. If administration
of the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
will thereafter be construed as being to the Committee or subcommittee, as
applicable). Any delegation of administrative powers will be reflected in
resolutions, not inconsistent with the provisions of the Plan, adopted from time
to time by the Board or Committee (as applicable). The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

 

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

(e) Repricing; Cancellation and Re-Grant of Awards. Neither the Board nor any
Committee will have the authority to reduce the exercise, purchase or strike
price of any outstanding Option or SAR, unless the stockholders of the Company
have approved such an action within twelve months prior to such an event.

 



3

 

 

3. Shares Subject to the Plan.

 

(a) Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards from and after the Effective Date shall not exceed 600,000
shares. Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by Nasdaq Marketplace Rule 5635(c)(3) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

 

(b) Reversion of Shares to the Share Reserve. If an Award or any portion thereof
(i) expires or otherwise terminates without all of the shares covered by such
Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than stock), such expiration, termination or settlement
will not reduce (or otherwise offset) the number of shares of Common Stock that
may be available for issuance under the Plan. If any shares of Common Stock
issued pursuant to an Award are forfeited back to or repurchased by the Company
because of the failure to meet a contingency or condition required to vest such
shares in the Participant, then the shares that are forfeited or repurchased
will revert to and again become available for issuance under the Plan. Any
shares reacquired or retained by the Company in satisfaction of tax withholding
obligations on an Award or as consideration for the exercise or purchase price
of an Award will again become available for issuance under the Plan.

 

(c) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4. Eligibility.

 

(a) Eligibility for Awards. Awards may only be granted to persons who are
Eligible Employees described in Section 1(a) of the Plan, where the Award is an
inducement material to the individual’s entering into employment with the
Company or an Affiliate within the meaning of Rule 5635(c)(4) of the Nasdaq
Marketplace Rules or is otherwise permitted pursuant to Rule 5635(c) of the
Nasdaq Marketplace Rules; provided, however, that Awards may not be granted to
Eligible Employees who are providing Continuous Service only to any “parent” of
the Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Awards is treated as “service recipient stock”
under Section 409A of the Code (for example, because the Awards are granted
pursuant to a corporate transaction such as a spin off transaction), (ii) the
Company, in consultation with its legal counsel, has determined that such Awards
are otherwise exempt from Section 409A of the Code, or (iii) the Company, in
consultation with its legal counsel, has determined that such Awards comply with
the distribution requirements of Section 409A of the Code.

 

(b) Approval Requirements. All Awards must be granted either by a majority of
the Company’s Independent Directors or the Independent Compensation Committee.

 



4

 

 

5. Provisions relating to Options and SARs.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be Nonstatutory
Stock Options. The provisions of separate Options or SARs need not be identical;
provided, however, that each Award Agreement will conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a) Term. No Option or SAR will be exercisable after the expiration of ten years
from the date of its grant or such shorter period specified in the Award
Agreement.

 

(b) Exercise Price. The exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Section 409A of the Code. Each SAR will be
denominated in shares of Common Stock equivalents.

 

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

 

(i) by cash, check, bank draft or money order payable to the Company;

 

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued. Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.

 



5

 

 

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Agreement
evidencing such SAR.

 

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:

 

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided in the Plan, neither an Option nor a SAR may be
transferred for consideration.

 

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument.

 

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

 

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and become exercisable in periodic installments that may
or may not be equal. The Option or SAR may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of performance goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.

 



6

 

 

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date that is
90 days following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), and
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR (as applicable) within the applicable time
frame, the Option or SAR will terminate.

 

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause
and other than upon the Participant’s death or Disability) would be prohibited
at any time solely because the issuance of shares of Common Stock would violate
the registration requirements under the Securities Act, then the Option or SAR
will terminate on the earlier of (i) the expiration of a total period of time
(that need not be consecutive) equal to the applicable post termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR (as applicable) will terminate.

 



7

 

 

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 18 months
following the date of death (or such longer or shorter period specified in the
Award Agreement), and (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement. If, after the Participant’s death, the Option
or SAR is not exercised within the applicable time frame, the Option or SAR (as
applicable) will terminate.

 

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company and the Participant, if a Participant’s Continuous Service is terminated
for Cause, the Option or SAR will terminate immediately upon such Participant’s
termination of Continuous Service, and the Participant will be prohibited from
exercising his or her Option or SAR from and after the time of such termination
of Continuous Service.

 

(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Award may vest prior to such date). Consistent with the
provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement in another agreement between the
Participant and the Company, or, if no such definition, in accordance with the
Company’s then current employment policies and guidelines), the vested portion
of any Options and SARs may be exercised earlier than six months following the
date of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option or SAR will be exempt from his or her regular rate of pay. To the
extent permitted and/or required for compliance with the Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt employee in
connection with the exercise, vesting or issuance of any shares under any other
Award will be exempt from the employee’s regular rate of pay, the provisions of
this Section 5(l) will apply to all Awards and are hereby incorporated by
reference into such Award Agreements.

 



8

 

 

6. Provisions of Awards Other than Options and SARs.

 

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past or
future services to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board, in its sole discretion, and
permissible under applicable law.

 

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

 

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

 

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
will deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

 

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

 

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 



9

 

 

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

 

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

7. Covenants of the Company.

 

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

 

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency, as necessary, such authority as may be required
to grant Awards and to issue and sell shares of Common Stock upon exercise or
vesting of the Awards; provided, however, that this undertaking will not require
the Company to register under the Securities Act or other securities or
applicable laws, the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts and at a reasonable
cost, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary or advisable
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise or vesting of such Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable law.

 

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the tax treatment or
time or manner of exercising such Award. Furthermore, the Company will have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

 



10

 

 

8. Miscellaneous.

 

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.

 

(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement or related grant documents as a
result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.

 

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Award has been entered into the books and records of the
Company.

 

(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state or foreign
jurisdiction in which the Company or the Affiliate is domiciled or incorporated,
as the case may be.

 

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

 



11

 

 

(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising the Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

(g) Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the maximum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Award as a
liability for financial accounting purposes); (iii) withholding cash from an
Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Award Agreement.

 

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

 

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 



12

 

 

(j) Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code. If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A of the Code, the Award Agreement evidencing such Award
will incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

 

(k) Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of an event constituting Cause. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

 

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

 

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a) and
(ii) the class(es) and number of securities and price per share of stock subject
to outstanding Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

 



13

 

 

(b) Dissolution. Except as otherwise provided in the Award Agreement, in the
event of a Dissolution of the Company, all outstanding Awards (other than Awards
consisting of vested and outstanding shares of Common Stock not subject to a
forfeiture condition or the Company’s right of repurchase) will terminate
immediately prior to the completion of such Dissolution, and the shares of
Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Award is providing Continuous
Service; provided, however, that the Board may, in its sole discretion, cause
some or all Awards to become fully vested, exercisable and/or no longer subject
to repurchase or forfeiture (to the extent such Awards have not previously
expired or terminated) before the Dissolution is completed but contingent on its
completion.

 

(c) Transaction. The following provisions shall apply to Awards in the event of
a Transaction unless otherwise provided in the instrument evidencing the Award
or any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Board at the time of
grant of an Award. In the event of a Transaction, then, notwithstanding any
other provision of the Plan, the Board shall take one or more of the following
actions with respect to Awards, contingent upon the closing or completion of the
Transaction:

 

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Award or to substitute a similar stock award for the Award (including, but not
limited to, an award to acquire the same consideration paid to the stockholders
of the Company pursuant to the Transaction);

 

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);

 

(iii) accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of such Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five days prior to
the effective date of the Transaction), with such Award terminating if not
exercised (if applicable) at or prior to the effective time of the Transaction;

 

(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;

 

(v) cancel or arrange for the cancellation of the Award, to the extent not
vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and

 

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Award immediately prior to the effective time
of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise. For clarity, this payment may be zero ($0) if the
value of the property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of Common Stock in connection with the Transaction
is delayed as a result of escrows, earn outs, holdbacks or other contingencies.

 



14

 

 

The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.

 

(d) Change in Control. An Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Award Agreement for such Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant.

 

10. Termination or Suspension of the Plan.

 

The Board may suspend or terminate the Plan at any time. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

11. Effective Date of the Plan.

 

The Plan will come into existence on the Effective Date. No Award may be granted
prior to the Effective Date.

 

12. Choice of Law.

 

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13. Definitions. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

 

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

 

(b) “Award” means an Option, a Stock Appreciation Right, a Restricted Stock
Award or a Restricted Stock Unit Award.

 

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 



15

 

 

(f) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Awards held by such Participant shall have
no effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.

 

(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 



16

 

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;

 

(iv) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur, except for a liquidation into a
parent corporation; or

 

(v) individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

 

(i) “Committee” means a committee of one or more Independent Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

(j) “Common Stock” means the common stock of the Company, having one vote per
share.

 

(k) “Company” means ArTara Therapeutics, Inc., a Delaware corporation.

 



17

 

 

(l) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law.

 

(n) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(i) a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

 

(ii) a sale or other disposition of more than 50% of the outstanding securities
of the Company;

 

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

 

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

(o) “Director” means a member of the Board. Directors are not eligible to
receive Awards under the Plan with respect to their service in such capacity.

 



18

 

 

(p) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(q) “Dissolution” means when the Company, after having executed a certificate of
dissolution with the State of Delaware (or other applicable state), has
completely wound up its affairs. Conversion of the Company into a Limited
Liability Company (or any other pass-through entity) will not be considered a
“Dissolution” for purposes of the Plan.

 

(r) “Effective Date” means March 26, 2020.

 

(s) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(t) “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(v) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, or (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company.

 

(w) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

 

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

 



19

 

 

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

 

(x) “Nonstatutory Stock Option” means any stock option granted pursuant to
Section 5 of the Plan that does not qualify as an “incentive stock option”
within the meaning of Section 422 of the Code.

 

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

 

(z) “Option” means a Nonstatutory Stock Option to purchase shares of Common
Stock granted pursuant to the Plan.

 

(aa) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

 

(bb) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(cc) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(dd) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

 

(ee) “Plan” means this ArTara Therapeutics, Inc. Inducement Plan.

 

(ff) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 

(gg) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(hh) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

 

(ii) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

 



20

 

 

(jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(kk) “Securities Act” means the Securities Act of 1933, as amended.

 

(ll) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(mm) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

 

(nn) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

 

(oo) Transaction” means a Corporate Transaction or a Change in Control.

 

 

 

21



 

 

